Honorable W. B, Harwell,               Opinion   No. WW-117
State Librarian
Capitol  Station,                     Re:   Whether or not the State
Austin,  Texas D                            Librarfan   has the auth-
                                            ority   to use federal
                                            funds allocated     to the
                                            State Library    by- the
                                            UnIted States Govern-
                                            ment for travel    when in
                                            the Interest    of the Fed-
                                            eral Lfbrary Service
Dear Mr e Harwell:                          Program D

         You have requested    the opfnion  of thfs offfce    as to
whether or not the State Lfbrarian     has the authorfty    to use
federal funds allocated   to the State LEbrarg by the United
States Government for travel    when fn the interest     of the
Federal Library  Servfces  Program,

           Federal  funds allocated      and granted by the United
States   to the State of Texas may be used for any purpose
whfch does cot vIolate       the terms and conditions    of the
federal   gra,nt n  At,tc.rney General’s    Opinions  Nos .O-290,0-330,
o-5299 *

           It has been held that fund,3 may propsply   be placed
In the hands of the State Treasurer     as custGdLan thereof,
when, ia truth and En fact,    tke funds do not belong to the
State,   and do not belong fn the State Treasury,      Friedman
v. Amerfcan Surety Compan,y of New York, et al, 137 Tex. 149,
llSW                1941 ; Manion v, Lockhart    131 Tex. 175,
1% S:W: ::: 2::     1938 o   It fs our undersian,dfng  that the
funds here in questfon    are being so held,   out of the State
Treasury,   but by the State Treasurer,   as custodian   thereof,
fn a special   account.    Such funds have not been placed in
the State Treasury.

           Title   20, Sectfon 351, U-3 .C.A ., dedlares    the pur-
pose of the Public     Lfbrary Servfces   for Rural Areas Act to
be, ‘to promote the further     extension    by the several   States
of  public  lfbrarg   servkes  to rura; areas without     such ser-
vices  or wfth 1nadequa.t.e servfces    e
                                                                             ”      --   -




Hcnorable    W, B. Harwell,            page   2             WW-117



             Title   20, Section    354, U.3 .C.A. requ%res        the State
to   provide    a State plan for the future          extension   of Publfc
Librar     Services     under the provisions       of the Act.      Subsect-
ion (a T (2) provides       for the receipt     by the State Treasurer
of all funds paid to the State pursuant to this chapter,for
the proper safeguarding          of such funds,     and further     provides
that such funds shall          be expended solely       for the purposes
for which paid.         Subsection    (a)(3)   requires     the State to
provi.de policies       and methods of admrnlstration          to be
followed     in using any funds made available,            and requires
the State Lfbrary Adm:nistrative             Agency to certify      that such
agency will,       in its judgment, assure th.e use of such funds
to maxfmum advantage          in the further    extension     of Pu.bl!c
Library    Servi.ces    to Rural Areas w:.thout such services            or
with kadequate        zervl.ces.     S)ubsectS,on (b) of Sectron         354
prcvfdes     that the Federal      Commi,ssl.oner of Education       shall
approve any State plan whSch, fulfills the cond1,tions                 speci-
fied   in Subsect~ion      (a) of this Sectfon.

             Article    5434, V.C .S 0p provides        for the creation      of
the Texas Library and Historical               Comm%ss%on.       Article    5435
provfdes     i,n part that the Cc;mm4ssfon shall afd and encour-
age ll.brarres     .    ArtQcle     3436 empowers the Commissfon to
accept     donat:Fons,    gffts   of money or property,         1.n furtherance
of its programs D          It further      specifies    that the Commfssron
shall    conduct Library        Instftutes     and encourage     Library
AssGciat~fons.         Artfcle    5440 authorizes       the Commission to
elect    a State Libra,r?.an, who zha1.1 be allowed his actual                ex-
 penises vhe~r: tra*~el.S.r;_g fn Clle sezv;ce       of the Caimnission.
Pursua.iit to the enactment of’ the Federa.“., Publfc              Lfbrary Ser-
vices    f”w Rural A:rea:z Act, the Comrr!,~z::r)r, in December of
7L?.,:~~
  C’(-T adcJpt,ed a plar, for the f~c?thei~ extension            of Xbrary
3ervi-,ez    to rural areas.           We aire advised     that this plan was
appro:r,ed by the Department of Health,               Educati.on and Wel.fare
of the Federal       Goveiqnment on Me.rch 6, 1957.             Th,e said pl-~ri
 m-r- i.d?s pnlSc!ler-, an,d methods Of ad.tdnfs%ra%fGn to ‘be fGl-
lowed in using the funds made available                under the Federal. Act.

             It 1z our oplnfoE   that travel    by the State Director
of   th.e program 1s essential     to the proper fulf1llme;;       ;,’ the
purposes     of the Act as set forth     in Section   351.
therefore    ~ GUT further  op1n-lon that the above quoted pro;fs-
1.cn.s :ndfcate    that the Federal Act envisIons      the use of a
portian    of the Federal Funds provided       fGr in the Act, for
travel,    as a neeeasary   incfdent   of admfnistration     I.n carry-
In.g out the pu:‘poses of the Act.          You are advised    that tine
State Ll.brarLan has the authority         to use Federal Funds allo-
cated by the United States Government by the Public             Library
Honorable       W. B. Harwell,       page 3                 WW-11:



Services        for Rural Areas Act, fcr travel,         when in the
interest        of the Federal Library  Services        Program.


                                    SUMMARY


                              The State Librarian    has
                        the authority    to use Federal
                        Funds, allocated     to the State
                        Library  by the United States
                        Government,   for travel   when
                        in the interest    of the Federal
                        Library  Service8   Program.

                                         Very   truly     yours,

                                         WILL WIISON
                                         Attorney General          of Texas




                                            B. H. Tl.mmins,         Jr.
BHT:pf:rh                                   Assistant

APPROVED:

OPINION COMMITTEE

H. Grady Chandler,
          Chairman

Elbert     M. Morrow

Mrs.     Marietta    Payne

Riley     Eugene Fletcher

REVIEWEDFOR THE ATTORNEYGENERAL

BY:
         Geo.   P. Blackburn